 



Exhibit 10.1
Replidyne, Inc.
Variable Incentive Bonus Plan
Effective Calendar Year 2007
1. Purpose of the Plan. The purpose of the Replidyne, Inc. Variable Incentive
Bonus Plan (the “Plan”) is to promote the interests of the Company and its
stockholders by rewarding Company executives based upon the level of achievement
of financial, business and other performance objectives established in
accordance with this Plan.
2. Administration. The Plan will be administered by the Compensation Committee
of the Company’s Board of Directors (the “Compensation Committee”) and the Chief
Executive Officer; provided that any action permitted to be taken by the
Committee may be taken by the Board, in its discretion. The Compensation
Committee may correct any defect or omission or reconcile any inconsistency in
the Plan in the manner and to the extent the Compensation Committee deems
necessary or desirable. Any decision of the Compensation Committee in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned. The Compensation Committee generally sets a
one-year performance period under the Plan to run from January 1 through
December 31 (the “Plan Year”). The Compensation Committee is responsible for
approving any incentive compensation for executive officers, as that term is
defined in Section 16 of the Securities Exchange Act of 1934, as amended (the
“Executive Officers”), and for recommending to the Company’s Board of Directors
(the “Board”) the incentive compensation for the President and Chief Executive
Officer. The President and Chief Executive Officer is responsible for any
incentive compensation for employees who are not Executive Officers (the
“Non-Executive Officer Employees”) within annual budgets approved by the
Compensation Committee.
3. Eligibility. Replidyne executives serving on the Executive Committee and
reporting to the President and Chief Executive Officer are eligible to
participate in the Plan (“Participant”). In order to receive an award, a
Participant must (i) be of regular status and scheduled to work a minimum of 32
hours per week; (ii) have entered into Plan eligibility prior to October 1st of
the applicable Plan Year; (iii) be on the Company’s payroll on the last day of
the applicable Plan Year; (iv) must receive at least a “Meets Expectations”
rating on the employee’s performance review for the Plan Year and; (v) not be
subject to a formal performance improvement plan at the time bonus
determinations are made.
Participants with at least three (3), but less than twelve (12), months of
active service during a Plan Year may be eligible for a prorated bonus for such
Plan Year, depending on their length of service for that period.
3. Determination and Weighting of Objectives. Bonus awards for each Plan Year
shall be determined based on the level of achievement of corporate and
individual objectives.
     (a) Corporate Objectives. On or about the beginning of each Plan Year, the
President and CEO will develop a list of corporate objectives for the Plan Year,
which shall be subject to the approval of the Compensation Committee. The
corporate objectives shall include such financial, business and other
performance objectives as the Compensation Committee may, in its sole
discretion, approve.
     (b) Individual Objectives. After approval of the corporate objectives, the
Company, in consultation with the Participants, will develop individual
objectives for the Plan Year that are consistent with and support the corporate
objectives or are otherwise intended to contribute to the success of the
Company. Individual objectives for each Participant will vary. Participants
should expect that the Company will request the Participant to develop specific
written objectives for the Plan Year, which will be subject to the approval of
the President and CEO and the Compensation Committee.

 



--------------------------------------------------------------------------------



 



     (c) Weighting of Objectives. Bonus awards for each Participant shall be
weighted between corporate objectives and individual objectives based on the
Participant’s position within the organization. The weighting will be reviewed
annually and may be adjusted by the Compensation Committee, as necessary or
appropriate. The weighting will be as follows:

                          Position   Corporate   Individual
President and CEO
    100 %   —
CCO — Chief Commercial Officer
    80 %     20 %
CSO — Chief Scientific Officer
    80 %     20 %
CMO — Chief Medical Officer
    80 %     20 %
CFO — Chief Financial Officer
    80 %     20 %
Senior Vice President
    75 %     25 %
Vice President
    75 %     25 %
Executive Director
    60 %     40 %

3. Target Award Multipliers. Target Bonus awards for each Participant will be
determined by applying a “target award multiplier” to the Participant’s Base
Salary. The target award multipliers will be reviewed annually and may be
adjusted by the Compensation Committee, as necessary or appropriate. The target
award multipliers will be as follows:

              Target Award Position   Multiplier
President and CEO
    50 %
Chief Functional Officer
    40 %
Senior Vice President
    35 %
Vice President
    30 %
Executive Director
    30 %

4. Determination of Bonus Amounts.
     (a) Executive Officers. As soon as practicable after the end of each Plan
Year, the Compensation Committee shall determine the Bonus amount for each
Executive Officer by determining (i) the performance multiplier for the
corporate component of the Executive Officers’ Bonus awards based on the
Committee’s assessment of the Company’s performance against corporate objectives
for the Plan Year (the “Corporate Performance Multiplier”), and (ii) the
performance multiplier for the individual component of each Executive Officer’s
Bonus award based on the Compensation Committee’s assessment (which may be based
on the recommendation of the President and CEO) of the Executive Officer’s
performance against his or her individual objectives for the Plan Year (the
“Individual Performance Multiplier”). The same Corporate Performance Multiplier
shall be used for all Executive Officers and all other Participants under the
Plan for any particular Plan Year. If the Committee determines that corporate or
individual performance for the Plan Year exceeded objectives or was excellent in
view of prevailing conditions, the Committee may approve Corporate or Individual
Performance Multipliers, as the case may be, up to 150%.
     (b) Non-Executive Officer Participants. As soon as practicable after the
end of each Plan Year, the President and CEO shall determine the Bonus amount
for each Non-Executive Officer Participant by (i) applying the Corporate
Performance Multiplier, and (ii) determining the performance multiplier for the
individual component of each Participant’s Bonus award based the President and
CEO’s assessment of the Participant’s performance against his or her individual
objectives for the Plan Year (the “Individual Performance Multiplier”). If the
President and CEO determines that a Participant’s individual performance

2



--------------------------------------------------------------------------------



 



for the Plan Year exceeded objectives or was excellent in view of prevailing
conditions, the President and CEO may approve an Individual Performance
Multiplier up to 150%.
     (c) Calculation of Bonus Amount. The example below illustrates a sample
Bonus calculation under the Plan. First, a total target award is calculated by
multiplying a Participant’s Base Salary by the target award multiplier for the
Participant’s position. This total target award amount is then divided between
corporate and individual components based on the relative weighting of
performance factors for the Participant’s position. This calculation establishes
specific target awards for both the individual and corporate components of the
Participant’s bonus award.
At the end of the Plan Year, the actual Corporate Performance Multiplier and
Individual Performance Multiplier will be established for each Participant using
the process described above. The Corporate Performance Multiplier, which is
based on overall corporate performance, will be used to calculate the corporate
component of all Participants’ Bonus awards. This is accomplished by multiplying
each Participant’s target award based on corporate performance by the actual
Corporate Performance Multiplier approved by the Compensation Committee. The
Individual Performance Multiplier, which is based on a Participant’s performance
against his or her individual objectives, is used in the same way to calculate
the individual component of the Participant’s Bonus award.
Example: Cash Award Calculation

      Position:   Vice President
Base salary:
  $200,000
Target award multiplier:
  30%
Total target award:
  $60,000
 
   
Target award components (based on performance factor mix):
   
Target award based on corporate performance (75%):
  $45,000
Target award based on individual performance (25%):
  $15,000
 
   
Actual cash award calculation:
   
Assumed payment multipliers based on performance assessment:
   
Corporate Performance Multiplier:
  75%
Individual Performance Multiplier:
  125%
Cash award:
   
Corporate component:
  $33,750
Individual component:
  $18,750
Total cash award earned:
  $52,500

     (d) Adjustments to Bonuses. Notwithstanding any other provision of this
Plan, the Compensation Committee (with respect to any Officer’s Bonus) or the
President and CEO (with respect to a Non-Officer Participant’s Bonus) shall have
the authority, in their sole discretion and in such circumstances as they may
deem appropriate, to approve any adjustments to a Participant’s Bonus with
respect to any particular Plan Year.
5. Payment of Bonuses. Payment of a Bonus to a Participant shall be made as soon
as practicable after determination of the amount of the Bonus, and will occur
within 75 days after the end of the Plan Year. Any such payment shall be in cash
or cash equivalent, subject to any applicable withholding requirements. Awards
under the Plan are subject to applicable withholdings. Participants who have
elected to participate in the Company’s 401(k) Plan will have the applicable
funds withheld from their bonus payment unless appropriate authorization is
received to opt out of the deferral. Notwithstanding the foregoing, if the
payment of any award at the time specified herein would be result in the adverse
tax consequences described in Section 409A(a)(1) of the Internal Revenue Code
(the “Code”) as a result of the recipient’s status as a “specified employee”
(within the

3



--------------------------------------------------------------------------------



 



meaning of Section 409A of the Code), the time of such payment shall be
automatically delayed to the minimum extent necessary so that Section 409A(a)(1)
of the Code will not apply.
6. Termination of Employment; Changes in Status.
     (a) Unless the terms of an applicable severance plan or employment
agreement provide otherwise, the payment of a Bonus with respect to a specific
Plan Year requires that the employee be on the Company’s payroll as of the last
day of such Plan Year. An employee whose employment with the Company is
terminated, either voluntarily or involuntarily, prior to the last day of the
Plan Year will not be eligible to receive a Bonus with respect to such Plan
Year. An employee who terminates after the last day of the Plan Year but prior
to the normal delivery of Bonuses for such Plan Year shall be eligible to
receive his or her Bonus at the same time Bonuses are paid to all other
Participants generally.
     (b) If a Participant transfers from one eligible position to another prior
to the end of a Plan Year, the Participant’s Bonus will be based on (i) the
target award multipliers prorated for the length of time spent in each position,
and (ii) the weighting of goals effective on the last day of the Plan Year, and
(iii) the Participant’s performance results as determined to reflect the entire
performance period.
7. Other Provisions
The Company reserves the right to interpret, modify, suspend or terminate this
Plan at any time.
No Participant will have the right to alienate, assign, encumber, hypothecate or
pledge his or her interest in any award under the Plan, voluntarily or
involuntarily, and any attempt to so dispose of any such interest will be void.
Participants who engage in an activity that violates applicable local, state or
federal laws, or who violate Company policies, may be subject to having their
awards reduced or eliminated in the sole discretion of the Compensation
Committee, except in the case of the Chief Executive Officer where the Board
shall make the final determination after considering the Compensation
Committee’s recommendation.
Neither this Plan nor any action taken hereunder shall be construed as giving
any employee or Participant the right to be retained in the employ of the
Company. Employees of the Company are employed “at will” unless they have an
agreement signed by the Chief Executive Officer or a member of the Board
providing for other than at-will employment.
The Company shall not be required to fund or otherwise segregate any cash or any
other assets which may at any time be paid to Participants under the Plan. The
Plan shall constitute an “unfunded” plan of the Company.
In the event of any conflict between a Participant’s employment agreement with
the Company and this Plan, the terms of the Participant’s employment agreement
will control.
The provisions contained in this Plan set forth the entire understanding of the
Company with respect to the Plan and supersede any and all prior communications
between the Company and any employee with respect to the Plan. This Plan
supersedes and replaces the Company’s previous Annual Incentive Plan.

4